Citation Nr: 1616481	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a bilateral foot disorder, to include corns on both feet. 

4.  Entitlement to service connection for chronic sinusitis.  

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is currently within the jurisdiction of the RO in Columbia, South Carolina.  

In April 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript of the proceeding has been associated with the claims file.  

This matter was previously remanded in April 2013 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he suffers from hypertension, chronic sinusitis, bilateral foot disorder, and right knee disorder as result of his service.  

At the April 2012 hearing, the Veteran identified pertinent private treatment records from Dr. Myron Fink located in Toledo, Ohio.  The Veteran reported that Dr. Fink had treated his right knee, sinusitis, and hypertension from 1979 to 1995.  See April 2012 hearing transcript at 24.  These private records are not associated with the claims file.  Although in correspondence from the RO he was asked in a general way to identify records he wished VA to consider, given the obvious relevance of these particular records, on remand, the RO should ask the Veteran to submit a current authorization form for Dr. Fink specifically, and then request the private treatment records from the provider.   

In May 2013, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination.   With regard to the hypertension claim, the examiner did not address whether hypertension was caused or aggravated by the Veteran's service-connected PTSD as requested by the April 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  While the examiner indicated that the Veteran has not met the diagnostic criteria for hypertension, the available VA treatment records indicate ongoing treatment for hypertension since the Veteran has filed his claim (i.e., March 2009).  See September 2014 VA treatment note; December 2012 VA treatment note; October 2011 VA treatment note.  On remand, an addendum opinion addressing the noted deficiency should be obtained.  

As to the sleep apnea claim, the record shows that the Veteran had requested a hearing before a Decision Review Officer (DRO).  See December 2014 correspondence.  As the Veteran has not yet been afforded a hearing on this matter, the claim is remanded to provide one.  

Finally, any more current records of Veteran's VA medical treatment should be associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing as to the issue of service connection for sleep apnea, to include as secondary to service-connected PTSD.  

2.  Obtain any outstanding VA treatment records related to the Veteran and associate them with the Veteran's claims file.  

3.  With the necessary assistance from the Veteran, attempt to obtain and associate with the file, the records of the Veteran's claimed treatment by Dr. Myron Fink located in Toledo, Ohio, dated from 1979 to 1995.  Efforts in this regard should be documented.  The Veteran also should be advised that he may obtain the records himself and provide them to VA.  

4.  After completing the foregoing development, forward the Veteran's claims file to the DBQ examiner who completed the May 2013 DBQ examination, or, if that examiner is unavailable, to a suitable replacement, for preparation of an addendum VA medical opinion.

(A)  Assume for the purposes of providing the addendum opinion that the Veteran has hypertension.  See September 2014 VA treatment note; December 2012 VA treatment note; October 2011 VA treatment note.  The examiner should then render an opinion as to whether it is at least as likely as not hypertension had its onset during service or is otherwise medically related to service.   

(B)  If not, then the examiner should opine as to whether it is at least as likely as not hypertension was caused or aggravated by the Veteran's service-connected PTSD.  

The rationale for any opinion offered should be provided.   

5.  After all of the above actions have been completed, and any additional development is accomplished, as may become indicated as a result of the development taken, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


